Citation Nr: 0013398	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  95-25 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for ecthyma of the 
lower extremities, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from August 1942 to October 
1945.

This appeal arose from an April 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  This was confirmed and continued by a 
rating action issued in September 1995.  In November 1995, 
the veteran testified at a personal hearing at the RO; in 
December 1995, the hearing officer issued a decision which 
continued the denial of the benefit sought.  Supplemental 
statements of the case issued in July and August 1996 
informed him of the confirmed denial of his claim.

The veteran has contended that his service-connected ecthyma 
is more disabling than the current disability evaluation 
would suggest.  He commented that he had an ulcer that weeped 
continuously and required constant dressing changes.  
Therefore, he believed that an increased evaluation should be 
assigned.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The veteran was last examined by VA in May 1996.  Following 
this examination, he submitted a statement in September 1996 
in which he indicated that he had received additional 
treatment in August 1996.  However, the last VA outpatient 
treatment record in the file dated from May 1996.  Therefore, 
it appears that there are additional treatment records 
available that should be reviewed prior to a final 
determination of the appeal.  Under these circumstances, it 
is also found that another VA examination, which takes all 
available treatment records into account, should be conducted 
in order to gain a full and accurate picture of his current 
level of disability.  See Green v. Derwinski, 1 Vet. App. 121 
(1991); see also VAOPGCPREC 20-95 (July 14, 1995).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the Biloxi, 
Mississippi, VA Medical Center and 
request copies of the veteran's treatment 
records developed between June 1996 and 
the present.  All records located should 
be associated with the claims folder.

2.  The RO should then afford the veteran 
a complete dermatological examination by 
a qualified physician in order to fully 
assess the current nature and degree of 
severity of the veteran's service-
connected lower extremity ecthyma.  The 
examiner should differentiate, to the 
extent possible, between those symptoms 
related to the service-connected ecthyma 
and those related to his nonservice-
connected peripheral vascular disease.  
All indicated special studies deemed 
necessary should be accomplished.  The 
claims folder, to include those records 
obtained in conjunction with this remand, 
should be made available to the examiner 
to review in conjunction with the 
examination, and the examiner is asked to 
indicate in the examination report that 
the entire file has been reviewed.

3.  The RO should then readjudicate the 
claim; if the decision remains adverse to 
the veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case and an 
opportunity to respond.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




